Citation Nr: 0718379	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  07-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946 
and from October 1946 to October 1954.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2004 rating decision of the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In April 2007, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Manchester RO.  
In addition, the veteran was provided a hearing before a 
Manchester RO Decision Review Officer (DRO) in February 2005.  
Transcript of the hearings are of record.


REMAND

The veteran was afforded a VA psychiatric examination to 
determine the severity of his PTSD in June 2006.  The report 
of examination shows a diagnosis of PTSD and a GAF score of 
51, consistent with moderate symptoms, bordering on serious.  
The Board notes that during his April 2007 Travel Board 
hearing, the veteran testified that his PTSD had worsened 
since his most recent VA examination and his representative 
requested that he provided a new examination.  The veteran is 
entitled to a new examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, upon remand, the 
veteran should be provided a new VA psychiatric examination.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, including his 
most recent treatment records from the 
Manchester VA Medical Center (VAMC).  If 
the RO or the AMC is unsuccessful in 
obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected PTSD.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

Any indicated studies must be performed, 
and the claims folder, including a copy 
of this remand, must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


